924 F.2d 1057w
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.The BECKER ELECTRIC COMPANY, Bertke Electric Company, Inc.,and Stapleton Electric Company, Plaintiffs-Appellants,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION# 212 AFL-CIO, and International Brotherhood ofElectrical Workers, Defendants-Appellees.
No. 90-3348.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION